Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 12/17/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 8-18 are allowed.  All withdrawn claims have been rejoined.
Regarding independent claim 8 and the dependent claims, the prior art fails to teach or suggest a product selected from the group consisting of foodstuffs and beverages comprising a flavor modifying composition comprising a taste modulating compound having the formula

    PNG
    media_image1.png
    465
    570
    media_image1.png
    Greyscale


1, R2, R6 and R8 are independently from each other hydrogen or a linear C1-C3 alkyl group, R3, R4, R9 and R10 represent hydrogen, R5 and R7 are independently from each other selected from hydrogen OR’, wherein R’ represents a hydrogen or a linear C1-C3 alkyl group, R11 represents hydrogen or a linear C1-C3 alkyl group; wherein the compound wherein the taste modulating compound is in an amount of from 0.1 to 200 ppm; and wherein the taste modulating compound does not exhibit perceptible taste and aroma properties.
The closest prior art of IZUMI YAJIMA ET AL: "Volatile Flavor Components of Cooked Kaorimai (Scented Rice, O. sativa japonica)", AGRICULTURAL AND BIOLOGICAL CHEMISTRY, vol. 43, no. 12, 9 December 1979 (1979-12-09) teaches a product, however, fails to teach the claimed product including wherein m and n are independently of each other 0 or 1, R1, R2, R6 and R8 are independently from each other hydrogen or a linear C1-C3 alkyl group, R3, R4, R9 and R10 represent hydrogen, R5 and R7 are independently from each other selected from hydrogen OR’, wherein R’ represents a hydrogen or a linear C1-C3 alkyl group, R11 represents hydrogen or a linear C1-C3 alkyl group; wherein the compound wherein the taste modulating compound is in an amount of from 0.1 to 200 ppm; and wherein the taste modulating compound does not exhibit perceptible taste and aroma properties.
The other references of record do not teach or suggest the combined limitations not taught by IZUMI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 19, 2021